DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to the independent claims necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot regarding the independent claims.
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive regarding the following arguments. 
Applicant argues that Chang does not discloses a ledge. The office respectfully disagrees. A ledge is a narrow horizontal surface projecting from a wall, cliff, or other surface. The definition of a ledge is not limited to a “ narrow shelf that sticks out from a vertical surface.”  Overhang is a synonym for ledge. In view of the cited art, the office reasonably interprets ledge to be a horizontal surface projecting from the sloped lateral surface (wall). 
Applicant argues that Chang does not discloses the features of claim 10. The office respectfully disagrees. The claim is broad enough so that the mold portion further comprises one or more passive components “on” the mold portion that extend between the through-mold interconnects. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5,7,10-11,13,17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20200381345 A1; Chang) in view of Ecton et al. (US 20190304912 A1; Ecton).
Regarding claim 1, Chang discloses a device comprising: a package substrate (Fig. 1, 12s; ¶23); a base die (Fig. 1, 13; ¶21) on and electrically coupled (Fig. 1, through 10; ¶20) to the package substrate; a mold portion (Fig. 1, 11; ¶19) on the package substrate at a periphery of the base die, the mold portion comprising a through-mold interconnect  (Fig. 1, 12; ¶19) electrically coupled to the package substrate; a semiconductor device  (Fig. 1, 15a; ¶19) having a first section disposed on the base die and a second section disposed on the mold portion; and wherein the second section of the semiconductor device is electrically coupled to the package substrate through the through-mold interconnect; wherein the through-mold interconnect further comprises: a first portion (Fig. 2C, 121 or 122; ¶31) coupled to the package substrate; and a second portion (Fig. 2C, 121 or 122; ¶31) coupled to the semiconductor device,…; wherein the mold portion further comprises: a second through-mold interconnect  (Fig. 1, a second12; ¶19) adjacent to the through-mold interconnect, the second through-mold interconnect having a third portion  (Fig. 2C, 121 or 122 of second interconnect 12; ¶31) coupled to the semiconductor device, and a fourth portion  (Fig. 2C, 121 or 122 of second interconnect 12; ¶31) coupled to the package substrate, …the through-mold interconnect having a first intermedial portion (Fig. 2C, WC3; ¶31) disposed between the first portion and the second portion, the first intermedial portion having a smaller width (Fig. 2C, WC3; ¶31) than the first and second portions (Fig. 2C, WC1 AND WC2; ¶31); and the second through-mold interconnect having a second intermedial (Fig. 2C, WC3; ¶31) portion disposed between the third portion and the fourth portion (Fig. 2C, 121 or 122 of second interconnect 12; ¶31), the second intermedial portion having a smaller width than the third and fourth portions, wherein a ledge (Fig. 2C, caused by the slope of lateral surface 123; ¶31) is formed between the through-mold interconnect and the second through-mold interconnect.
Chang is silent on wherein the first portion and the second portion have different widths; wherein the third portion and the fourth portion have different widths;
Ecton discloses via structures (Fig. 1C, 116; ¶40) having different shapes wherein two portion (Fig. 1C, 126 and 130; ¶40) have different widths, and an intermedial portion  (Fig. 1C, 128; ¶40)  disposed between the two portions. The intermedial portion having a smaller width than the two portions; 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have different widths for first, second, third, and fourth portions for making interconnects that fit a variety of pad configurations and accommodating different contact pad geometries. Also, such a modification would have involved a mere change in the size or dimensions of the component. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144
Regarding claim 3, Chang in view of Ecton discloses the device of claim 1, further comprising the first portion (Fig. 1C, 126; ¶40 Ecton)  having a smaller width than the second portion (Fig. 1C, 130; ¶40 Ecton)  for power supply voltage (Vcc) connection between the package substrate (Fig. 1, 12s;¶23 Chang) and the semiconductor device (Fig. 1, 13; ¶19 Chang).  
Regarding, “for power supply voltage connection”, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114 II
Before the effective filing date of the invention it would have been obvious to one having ordinary skill to modify the size or dimensions of the interconnect portions for making interconnects that fit a variety of pad configurations and accommodating different contact pad geometries. Also, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144
Regarding claim 4, Chang in view of Ecton discloses the device of claim 1, further comprising the first portion (Fig. 1C, 130; ¶40 Ecton) having a larger width than the second portion (Fig. 1C, 126; ¶40 Ecton)  for ground reference voltage (Vss) connection between the package substrate (Fig. 1, 12s;¶23 Chang) and the semiconductor device (Fig. 1, 13; ¶19 Chang).  
Chang discloses that the smaller portion WB2 may be the claimed first portion depending on design specifications.
Regarding, “for ground reference voltage connection”, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114 II
Before the effective filing date of the invention it would have been obvious to one having ordinary skill to modify the size or dimensions of the interconnect portions for making interconnects that fit a variety of pad configurations and accommodating different contact pad geometries. Also, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144
Regarding claim 5, Chang in view of Ecton discloses the device of claim 1, wherein the through-mold interconnect (Fig. 1, 12; ¶19) further comprises: an intermedial (Fig. 2c', WC3; ¶31) portion being disposed between the first portion (Fig. 2c', WC1; ¶31) and the second portion (Fig. 2c', WC2; ¶31); and the intermedial portion having a smaller width than both of the first portion and the second portion.  
The features of claim 5 are claimed in the independent claim 1.
Regarding claim 7, Chang in view of Ecton discloses the device of claim 1, further comprising: the first portion (Fig. 2B, WB1; ¶29) having a smaller width than the second portion (Fig. 2B, WB2; ¶29) for power supply voltage (Vcc) connection between the package substrate (Fig. 1, 12s; ¶23) and the semiconductor device (Fig. 1, 13; ¶19); and the fourth portion (Fig. 2B, WB2; ¶29) having a larger width than the third portion (Fig. 2B, WB1; ¶29), for ground reference voltage (Vss) connection between the package substrate (Fig. 1, 12s;¶23) and the semiconductor device.  
Regarding, “for power supply voltage connection” and “for ground reference voltage”, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114 II
Regarding claim 10, Chang in view of Ecton discloses the device of claim 1, wherein the mold portion (Fig. 1, 11; ¶19) further comprises one or more passive components (Fig. 1, interposer 10; ¶19) disposed on the ledge formed between the through-mold interconnect (Fig. 1, 12; ¶19) and the second through-mold interconnect (Fig. 1, 12; ¶19).  
Regarding claim 11, Chang in view of Ecton discloses the device of claim 1, wherein the base die (Fig. 1, 13; ¶21) comprises a through-silicon via (interconnection structure not shown) configured to transmit signals between the semiconductor device (Fig. 1, 15a; ¶19) and the package substrate (Fig. 1, 12s; ¶23).  
Regarding claim 13, Chang discloses a method of forming a stacked semiconductor package comprising: forming a package substrate (Fig. 1, 12s; ¶23); forming an interposer(Fig. 1, 13c; ¶21); forming a mold portion (Fig. 1, 11; ¶19) at a periphery of the interposer; forming a through-mold interconnect (Fig. 1, 12; ¶19) in the mold portion; forming a semiconductor device (Fig. 1, 15a; ¶19) and disposing a first section of the semiconductor device on the interposer and a second section on the through-mold interconnect on the mold portion; disposing the interposer, the mold portion and the semiconductor device on the package substrate (Fig. 1, 12s; ¶23), wherein the second section of the semiconductor device is electrically coupled to the package substrate through the through-mold interconnect; forming a first portion (Fig. 2C, 121 or 122; ¶31) having a first width on the package substrate; and forming a second portion (Fig. 2C, 121 or 122; ¶31) having a second width on the first portion,…forming a second through-mold interconnect having a third portion (Fig. 2C, 121 or 122 of second interconnect 12; ¶31) coupled to the semiconductor device and a fourth portion (Fig. 2C, 121 or 122 of second interconnect 12; ¶31) coupled to the package substrate, wherein the second through-mold interconnect is positioned adjacent to the through-mold interconnect in the mold portion, …wherein the through-mold interconnect has a first intermedial (Fig. 2C, WC3; ¶31) portion disposed between the first portion and the second portion, the first intermedial portion having a smaller width than the first and second portions (Fig. 2C, WC1/WC2; ¶31); and wherein the second through-mold interconnect has a second intermedial portion (Fig. 2C, WC3; ¶31) disposed between the third portion and the fourth portion, the second intermedial portion having a smaller width than the third and fourth portions, wherein a ledge (Fig. 2C, caused by the slope of lateral surface 123; ¶11) is formed between the through-mold interconnect and the second through-mold interconnect
Chang is silent on wherein the second portion is coupled to the semiconductor device; wherein the first portion and the second portion have different dimensions that provide substantially similar volumes; and wherein the third portion and the fourth portion have different widths;
Ecton discloses via structures (Fig. 1C, 116; ¶40) having different shapes wherein two portion (Fig. 1C, 126 and 130; ¶40) have different widths (dimensions) and substantially similar volumes, and an intermedial portion  (Fig. 1C, 128; ¶40)  disposed between the two portions. The intermedial portion having a smaller width than the two portions; 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have different widths for first, second, third, and fourth portions for making interconnects that fit a variety of pad configurations and accommodating different contact pad geometries. Also, such a modification would have involved a mere change in the size or dimensions of the component. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144
Regarding claim 17, Chang in view of Ecton discloses the method of claim 13, wherein forming the through-mold interconnect further comprises: forming a first intermedial portion (Fig. 2c', WC3; ¶31) between the first portion (Fig. 2c', WC2; ¶31) and the second portion (Fig. 2c', WC1; ¶31), wherein the intermedial portion has a smaller width than both of the first portion and the second portion; and forming a second intermedial portion (Fig. 2c', WC3; ¶31) between the third portion (Fig. 2c', WC1; ¶31) and the fourth portion (Fig. 2c', WC2; ¶31), wherein the second intermedial portion has a smaller width than both of the third portion and the fourth portion.
The features of claim 17 appear to be claimed in claim 13.
Regarding claim 18, Chang in view of Ecton discloses the method of claim 17, further comprising disposing one or more passive components  (Fig. 1, interposer 10; ¶19) on a ledge (Fig. 2C, formed by lateral surfaces 123 of 12)  formed between the through-mold interconnect (Fig.1, 12; ¶31) and the second through-mold interconnect (Fig.1, 12; ¶31) adjacent to the first and second intermedial portions (Fig. 2c', WC1; ¶31)
Interposer 10 is a passive component on the surface of the mold material and ledge that extends between adjacent interconnects 12.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20200381345 A1; Chang) in view of Ecton et al. (US 20190304912 A1; Ecton) and further in view of Shih et al. (US 20170365580 A1; Shih).
Regarding claim 12, Chang in view of Ecton discloses the device of claim 11, but is silent on further comprising the through-silicon via having dimensions that provide a smaller volume than a volume of the through-mold interconnect.
Shih discloses a semiconductor device where through-silicon vias (Fig. 5, 132; ¶30) having dimensions that provide a smaller volume (Fig. 5, 132; ¶30) than a volume of a through-mold interconnect. (Fig. 5, 303; ¶27)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art for TSV in a die to have a smaller volume than through-mold interconnects because the relatively smaller die, in comparison to the mold volume, would be damaged if the TSV’s were the size of the through-mold interconnect.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170373037 A1; Yu) in view of Ecton et al. (US 20190304912 A1; Ecton).
Regarding claim 19, Yu discloses a computing device comprising: a circuit board (Fig. 17, 170; ¶51); a stacked semiconductor package (Fig. 17, 200; ¶51) coupled with the circuit board, the semiconductor package comprising: a package substrate (Fig. 17, 150; ¶51); a base die (Fig. 17, 110; ¶50) on and electrically coupled (¶42 through pillars 120) to the package substrate; a mold portion (Fig. 17, 140; ¶50) on the package substrate at a periphery of the base die, the mold portion comprising a through-mold interconnect (Fig. 17, 120; ¶49) electrically coupled to the package substrate; a semiconductor device (Fig. 17, 130; ¶50) having a first section disposed on the base die and a second section disposed on the mold portion; and wherein the second section of the semiconductor device is electrically coupled to the package substrate through the through-mold interconnect; but is silent on wherein the through-mold interconnect further comprises: a first portion coupled to the package substrate; and a second portion coupled to the semiconductor device, wherein the first portion and the second portion have different widths; wherein the mold portion further comprises: a second through-mold interconnect adjacent to the through-mold interconnect, the second through-mold interconnect having a third portion coupled to the semiconductor device, and a fourth portion coupled to the package substrate, wherein the third portion and the fourth portion have different widths; the through-mold interconnect having a first intermedial portion disposed between the first portion and the second portion, the first intermedial portion having a smaller width than the first and second portions; and the second through-mold interconnect having a second intermedial portion disposed between the third portion and the fourth portion, the second intermedial portion having a smaller width than the third and fourth portions, wherein a ledge is formed between the through-mold interconnect and the second through-mold interconnect.
At issue is the shape of the interconnects. Essentially what is claimed is an interconnect having a top portion with a first width a bottom portion with a second width and a middle portion with a third width thinner than the first and second portion; wherein a ledge is formed between the through-mold interconnect and the second through-mold interconnect.
Ecton discloses interconnect structure (Fig. 1C, 116; ¶40) having different shapes wherein two portion (Fig. 1C, 126 and 130; ¶40) have different widths, and an intermedial portion  (Fig. 1C, 128; ¶40)  disposed between the two portions. The intermedial portion having a smaller width than the two portions; wherein a ledge (Fig. 1C, caused by the slope of lateral surfaces of the interconnects) is formed between the through-mold interconnect and the second through-mold interconnect.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have different widths for first, second, third, and fourth portions for making interconnects that fit a variety of pad configurations and accommodating different contact pad geometries. Also, such a modification would have involved a mere change in the size or dimensions of the component. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144

Allowable Subject Matter
Claim 8, 21, 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The relevant art (US 9651751 B1) discloses forming plurality of solder bumps on each adjacent conductive layer but is silent on the limitation cited in below of claim 8.
Regarding claim 8, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein a first number of solder bumps disposed on the second portion is higher than a second number of solder bumps disposed on the third portion.”, as recited in Claim 8, with the remaining features.
The relevant art (US 20210091005 A1, US 10211158 B2, 20180269143 A1, US 20210351145 A1, US 20150371938 A1) discloses forming passive devices between interconnects and within a molding material. However the art is silent on the limitations cited below in combination with the limitations of the independent claims.
Regarding claim 21, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " further comprising forming within the mold portion one or more passive components disposed on the ledge formed between the through-mold interconnect and the second through-mold interconnect”, as recited in Claim 21, with the remaining features.
Regarding claim 22, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the mold portion further comprises one or more passive components disposed on the ledge formed between the through-mold interconnect and the second through-mold interconnect”, as recited in Claim 22, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816